Citation Nr: 0116730	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-24 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to eligibility for Department of Veterans Affairs 
(VA) benefits.


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines, VA Regional Office 
(RO), which found that the appellant's spouse had no 
recognized military service with the Armed Forces of the 
United States and was not eligible for VA benefits. 

By way of history, the appellant's spouse filed an 
application for VA disability benefits in February 1999.  In 
March 1999, the RO informed him that his claim for benefits 
was disallowed in the absence of recognized service in the 
United States military.  In May 1999, ARPERCEN notified the 
RO that the appellant's spouse had "no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  He filed a notice of disagreement in November 1999 
and perfected his appeal to the Board in February 2000.  He 
died in May 2000, during the pendency of his appeal.  By 
virtue of his death, the case was dismissed by the Board for 
lack of jurisdiction.  38 C.F.R. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.203 
(2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  In this case, the RO sought verification of 
service and a response was received.  These actions meet the 
duty to assist.

After the RO denied the appellant's claim in September 2000, 
it informed her of her appellate rights.  The RO also 
provided to the appellant the necessary legal definitions 
pertaining to her claim in a statement of the case dated in 
October 2000.  Finally, in May 2001, the RO informed the 
appellant of her right to submit any additional evidence 
prior to the Board deciding her claim.  Based on the 
foregoing, VA has fulfilled its notice requirement to the 
appellant under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. § 5103). 

Factual Background

The appellant claims entitlement to VA benefits based on her 
argument that her spouse had service with the Commonwealth 
Army of the Philippines.  He died in May 2000.  As she did 
not submit service information meeting the criteria set out 
under 38 C.F.R. § 3.203(a), the RO requested verification of 
the claimed military service.  In September 2000, the RO 
informed the appellant that her claim for benefits was 
disallowed in the absence of recognized service in the United 
States military.  The appellant filed a notice of 
disagreement in October 2000 and she perfected her appeal to 
the Board in December 2000.

In May 1999 ARPERCEN notified the RO that the appellant's 
spouse had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  No 
additional facts, such as other alternate name spellings, or 
different dates of service/service numbers have been 
subsequently received to warrant recertification.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  Accordingly, 
the VA has fulfilled its duty under 38 C.F.R. § 3.203(c).

Eligibility for VA Benefits

Death pension benefits may be paid to a surviving spouse who 
was married to a veteran of World War II for one year or more 
prior to the veteran's death, or for any period of time if a 
child was born of the marriage, or was born to them before 
the marriage, or prior to January 1, 1957.  38 U.S.C.A. § 
1541 (West 1991).  The term "veteran" means a person who 
served in the active military, naval or air service and who 
was discharged or released under conditions other than 
dishonorable.  
38 C.F.R. § 3.1(d) (2000).  Service in the Regular Philippine 
Scouts is included for pension, compensation, dependency and 
indemnity compensation, and burial benefits.  38 C.F.R. § 
3.8(a) (2000).  Service as a Philippine Scout in the Regular 
Army inducted between October 6, 1945 and June 30, 1947, 
inclusive, and in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941, is included for compensation benefits, 
but not for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension or burial benefits.  38 C.F.R. § 3.8(c) 
and (d).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate United 
States service department under the following conditions:  
(1) the evidence is a document issued by the United States 
service department; (2) the document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  
38 C.F.R. § 3.203(a).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Also, the Board notes that "[s]ervice department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993). 

Analysis

As set out above, the United States service department 
certified that the appellant's spouse had no recognized 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  The service department's 
findings as to service are binding on VA for the purposes of 
establishing service in the U.S. Armed Forces, Philippine 
Commonwealth Army, or Philippine guerrillas in the service of 
the U.S. Armed Forces.  Duro, 2 Vet. App. at 532.  
Accordingly, because the spouse did not have recognized 
service, the appellant does not qualify for VA benefits.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for death pension is precluded 
based upon lack of recognized service.  Therefore, the appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The claim of entitlement to basic eligibility for VA benefits 
is denied.




		
	H. N. SCHWARTZ
                                     Member, Board of 
Veterans' Appeals

 

